                 Case 6:21-cv-00346-AA              Document 4          Filed 03/09/21       Page 1 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                      District of Oregon


          BLACKUNITY;MARTINALLUMS;                               )
        TYSHAWN FORD; AUSTIN JOHNS; and                          )
                MYALANSING,                                      )
                                                                 )
                            Plaint[ff(s)                         )
                                                                 )
                                V.                                     Civil Action No. 6:21-cv-346-AA
                                                                 )
               CITY OF SPRINGFIELD et al.                        )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(!,)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) CITY OF SPRINGFIELD
                                   225 Fifth Street, 2nd Floor
                                   Springfield Oregon, 97477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you    must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: LAUREN REGAN
                                 CIVILLIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



        Jfyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the comt.



                                                                           CLERK OF COURT


Date:
                                                                                   Signatureof Clerk or Deputy Clerk
                           Case 6:21-cv-00346-AA                        Document 4                              Filed 03/09/21                    Page 2 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                                 PROOF OF SERVICE
                                (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for                  (name of ;ndividual and title,   if any)
was received by me on (date)

           0 I personally served the summons on the individual at (place}
                                                                                                                     on   (date}                           ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                                 , a person of suitable age and discretion who resides there,
         --------------------

           on      (date}                                    , and mailed a copy to the individual's last known address; or
                                 ---------


          0 I served the summons on (name ofindhiidual)                                                                                                              , who is
            designated by law to accept service of process on behalf of                                        (name of organi:::ation)

                                                                                                                     on   (date}                           ; or

          0 I returned the summons unexecuted because                                                                                                                    ; or
                                                                                           -----------------------

          0 Other               (specify}:




          My fees are$                                      for travel and $                                               for services, for a total of$          0.00
                                                                                        ------




          I declare under penalty of peijury that this infonnation is true.



Date:
                                                                                                                                   Server's signature



                                                                                                                              Printed name and title




                                                                                                                                   Server's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                 Document 4          Filed 03/09/21        Page 3 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                         District of Oregon


          BLACKUNITY;MARTINALLUMS;                               )
        TYSHAWN FORD; AUSTIN JOHNS; and                          )
                MYALANSING,                                      )
                                                                 )
                           Plaintiff(s)
                                                                 )
                                                                 )
                                V.                                       Civil Action No. 6:21-cv-346-AA
                                                                 )
              CITY OF SPRINGFIELD et al.                         )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant'sname and address) RICHARD L. LEWIS
                                       c/o CITY OF SPRINGFIELD
                                       225 Fifth Street, 2nd Floor
                                       Springfield Oregon, 97477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you    must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVILLIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97401



        If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
        ----------                                                                   Signature of Clerk or Deputy Clerk
                  Case 6:21-cv-00346-AA                         Document 4              Filed 03/09/21             Page 4 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                      PROOF OF SERVICE
                      (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual          and title, if any)

was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                         on (date)                           ; or

           0 I left the summons at the individual's residence or usual place of abode with (,1a111e)
                                                                       , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual's last known address; or

          0 I served the summons on            (name of individual)                                                                    , who is
                                                                                              ---------------
           designated by law to accept service of process on behalf of (name of organi::ation)
                                                                                         on (date)                           ; or
         --------------------------
          □   I returned the summons unexecuted because                                                                                    ; or
                                                                              --------------------
          0 Other (.vpec/jj,):




          My fees are$                            for h·avel and $                           for services, for a total of$          0.00


          I declare under penalty of pe1jury that this information is true.



Date:
                                                                                                     Server's signature



                                                                                                  Printed name and title




                                                                                                      Server's address


Additional information regarding attempted service, etc:
                 Case 6:21-cv-00346-AA              Document 4         Filed 03/09/21       Page 5 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                            for the
                                                      District of Oregon


          BLACKUNITY;MARTINALLUMS;                            )
        TYSHAWN FORD; AUSTIN JOHNS; and                       )
                MYALANSING,                                   )
                                                              )
                            P/aintiff(s)
                                                              )
                                                              )
                                v.                                    Civil Action No. 6:21-cv-346-AA
                                                              )
              CITY OF SPRINGFIELD et al.                      )
                                                              )
                                                              )
                                                              )
                          Defendanl(s)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) GEORGE CROLLY
                                   c/o CITY OF SPRINGFIELD
                                   225 Fifth Street, 2nd Floor
                                   Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: LAUREN REGAN
                                 CIVIL LIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the comt.



                                                                           CLERK OF COURT



                                                                                  Signatureo/Clerk or Deputy Clerk
                      Case 6:21-cv-00346-AA                  Document 4         Filed 03/09/21               Page 6 of 56


AO 440 (Rev. 06/!2) Summons in a Civil Action (Page 2}

 Civil Action No. 6:21-cv-346-AA

                                                             PROOF OF SERVICE
                            (This section should not he filed with the court unless required by Fed. R. Cil'. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                  on (date)                           ; 01'


           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or
                              ---------

          0 I served the summons on (name of individual)                                                                         , who is
            designated by law to accept service of process on behalf of (name of organi=ation)
                                                                                  on (date)                           ; 01'
         -------------------------                                                            ----------


          0 I returned the summons unexecuted because                                                                                ; or

          0 Other (specify):




          My fees are$                             for travel and $                   for services, for a total of$           0.00


          I declare under penalty ofpetjury that this information is true.



Date:
                                                                                              Sen 1er's signature



                                                                                          Printed name and title




                                                                                              Se111er's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                      Document 4         Filed 03/09/21       Page 7 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                   for the
                                                             District of Oregon


          BLACKUNITY;MARTINALLUMS;                                   )
        TYSHAWN FORD; AUSTIN JOHNS; and                              )
                MYALANSING,                                          )
                                                                     )
                            P/aintiff(s)
                                                                     )
                                                                     )
                                 v,                                          Civil Action No, 6:21-cv-346-AA
                                                                     )
              CITY OF SPRINGFIELD et al.                             )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(!>'}                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant'snameand address) MATTHEW NE!WART
                                           c/o CITY OF SPRINGFIELD
                                           225 Fifth Street, 2nd Floor
                                           Springfield Oregon, 97477




         A lawsuit has been filed against you,

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed, R, Civ,
P. 12 (a)(2) or (3)-you    must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: LAUREN REGAN
                                 CIVIL LIBERTIES DEFENSE CENTER
                                 1430 Willamette St. # 359
                                 Eugene, OR 97 401



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                         Signatureof Clerk or Deputy Clerk
                  Case 6:21-cv-00346-AA                            Document 4                      Filed 03/09/21                 Page 8 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action {Page2)

 Civil Action No. 6:21-cv-346-AA

                                                                   PROOF OF SERVICE
                      (This section should 110/be filed with the court 1111/essreq11ired by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                                      on (date)                               ; 01'


          0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                         , a person of suitable age and discretion who resides there,
                                            -----------

          on (date)                                       , and mailed a copy to the individual's last known address; or
                       ---------


          0 I served the summons on (name of individual)                                                                                                 , who is
                                                                                                                                 --------

           designated by law to accept service of process on behalf of (name of organi::ation)
                                                                                                     on (date)                                ; or
         ------------·----------                                                                                   ----------


          0 I returned the summons unexecuted because                                                                                                        ; or
                                                                                      ---------------------

          0 Other (specifj,j:




          My fees are$                                    for travel and $                                    for services, for a total of$           0.00
                                   ------                                    ------




          I declare under penalty of petjury that this information is true.



Date:
                                                                                                                   Server's signature



                                                                                                                 Printed name and title




                                                                                                                   Server's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                  Document 4         Filed 03/09/21                   Page 9 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the

                                                         District of Oregon


         BLACK UNITY;MARTINALLUMS;                               )
       TYSHAWN FORD; AUSTIN JOHNS; and                           )
                MYALANSING,                                      )
                                                                 )
                            Plaintiff(<)                         )
                                                                 )
                                v.                                       Civil Action No. 6:21-cv-346-AA
                                                                 )
              CITY OF SPRINGFIELD et al.                         )
                                                                 )
                                                                 )
                                                                 )
                          /Jefendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant'snameand address) TOM RAPPE
                                       c/o CITY OF SPRINGFIELD
                                       225 Fifth Street, 2nd Floor
                                       Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: LAUREN REGAN
                                 CIVIL LIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the comt.



                                                                              CLERK OF COURT


Date: _________                       _                                   --------------------
                                                                                                 Signatureof Clerk or Deputy Clerk
                 Case 6:21-cv-00346-AA                         Document 4            Filed 03/09/21                  Page 10 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                               PROOF OF SERVICE
                       (This section sltould    110/   be filed witlt lite court 1111/ess
                                                                                        required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                          on (date)                                ; or

           0 I left the summons at the individual's residence or usual place of abode with (,iame)
                                                                    , a person of suitable age and discretion who resides there,
                                                       -----

           on (date)                               ' and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                                    , who is
                                                                             -------------------
           designated by law to accept service of process on behalf of (name of organi::ation)
                                                                                         on (date)                                 ; or

          0 I returned the summons unexecuted because                                                                                            ; or
                                                                        --------------------
          0 Other (specify}:




          My fees are$                             for travel and $                                for services, for a total of$          0.00


          I declare under penalty of pe1jury that this information is true.



Date:
                                                                                                        Server's signature



                                                                                                      Printed name and title




                                                                                                        Server's address


Additional information regarding attempted service, etc:
               Case 6:21-cv-00346-AA                  Document 4         Filed 03/09/21        Page 11 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                         District of Oregon


          BLACK UNITY; MARTIN ALLUMS;                            )
        TYSHAWN FORD; AUSTIN JOHNS; and                          )
                 MYA LANSING,                                    )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 6:21-cv-346-AA
                                                                 )
              CITY OF SPRINGFIELD et al.                         )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) DAVID GRICE
                                       c/o CITY OF SPRINGFIELD
                                       225 Fifth Street, 2nd Floor
                                       Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you    must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: LAUREN REGAN
                                 CIVIL LIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answeror motion with the comt.



                                                                              CLERK OF COURT


Date:
                                                                                     Signature a/Clerk or Deputy Clerk
                        Case 6:21-cv-00346-AA                   Document 4          Filed 03/09/21                Page 12 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                                 PROOF OF SERVICE
                               (Tltis section should 1101be filed witlt tlte court 1111/essrequired by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                       on (date)                           ; or

           0 I left the su~mons at the individual's residence or usual place of abode with (,,ame)
                                                                       , a person of suitable age and discretion who resides there,
         -------------------

           on (date)                                   , and mailed a copy to the individual's last known address; or
                                ---------
           0 I served the summons on (name of individual)                                                                            , who is
            designated by law to accept service of process on behalf of (name of organi=ation)
                                                                                       on (date)                           ; or
                                                                                                   ----------


          0 I returned the summons unexecuted because                                                                                    ; or

          0 Other               (.,pecify):




          My fees are$                                 for travel and $                    for services, for a total of$          0.00


          I declare under penalty of pe1jury that this information is true.



Date:
                                                                                                   Sen 1er 's signature



                                                                                               Printed name and title




                                                                                                   Server's address


Additional information regarding attempted service, etc:
                     Case 6:21-cv-00346-AA          Document 4       Filed 03/09/21        Page 13 of 56


AO440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                           forthe
                                                     District of Oregon


           BLACKUNITY;MARTINALLUMS;                          )
         TYSHAWN FORD; AUSTIN JOHNS; and                     )
                 MYALANSING,                                 )
                                                             )
                              Plaintifl(s)
                                                             )
                                                             )
                                  v,                                Civil Action No. 6:21-cv-346-AA
                                                             )
                     CITY OF SPRINGFIELD et al               )
                                                             )
                                                             )
                                                             )
                             De/endant(s)                    )

                                               SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) PETE KIRKPATRICK
                                   c/o CITY OF SPRINGFIELD
                                   225 Fifth Street, 2nd Floor
                                   Springfield Oregon, 97477




            A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVILLIBERTIES DEFENSE CENTER
                                 1430 Willamette St. # 359
                                 Eugene, OR 97 401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the comi.



                                                                          CLERK OF COURT


Date:   ----------
                                                                                 Signatureof Clerk or Deputy Clerk
                 Case 6:21-cv-00346-AA                           Document 4         Filed 03/09/21              Page 14 of 56


AO 440 {Rev. 06/12) Summons in a Civil Action (Pagc2)

 Civil Action No. 6:21-cv-346-AA

                                                                 PROOF OF SERVICE
                      (This section should 1101be filed with the court 1111/essrequired by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                       on (date)                           ; or

          0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                       , a person of suitable age and discretion who resides there,
                                               -------

          on (date)                                      , and mailed a copy to the individual's last known address; or
                       ---------

          0 I served the summons on (name of individual)                                                                             , who is
           designated by law to accept service of process on behalf of (name of organi::::ation)
                                                                                      on (date)                            ; or
                                                                                                   ----------


          0 I returned the summons unexecuted because                                                                                    ; or

          0 Other (specify):




          My fees are$                               for a·avel and $                      for services, for a total of$          0.00


          I declare under penalty of pe1jury that this information is true.



Date:
                                                                                                   Server's signature



                                                                                              Printed name and lille




                                                                                                   Server's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA               Document 4        Filed 03/09/21        Page 15 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                            for the
                                                      District of Oregon


         BLACKUNITY;MARTINALLUMS;                             )
       TYSHAWN FORD; AUSTIN JOHNS; and                        )
               MYALANSING,                                    )
                                                              )
                            P/ainti[f(s)                      )
                                                              )
                                v.                                    Civil Action No. 6:21-cv-346-AA
                                                              )
              CITY OF SPRINGFIELD et al.                      )
                                                              )
                                                              )
                                                              )
                          Defendanl(s)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant'sname and address) KE1THSEANOR
                                  c/o CITY OF SPRINGFIELD
                                  225 Fifth Street, 2nd Floor
                                  Springfield Oregon, 97477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you    must serve on the plaintiff an answer to the attached complaint ora motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVIL LIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97401



        If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                        CLERK OF COURT


Date: _______                  _
                                                                                  Signature of Clerk or Deputy Clerk
                         Case 6:21-cv-00346-AA                                  Document 4          Filed 03/09/21                   Page 16 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                                   PROOF OF SERVICE
                                  (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

            This summons for                       (name ofindiv;dual and title, if any)

 was received by me on (date)

            0 I personally served the summons on the individual at (place)
                                                                                                      on (date)                                ; or

            0 I left the summons at the individual's residence or usual place of abode with                                        (name)

                                                                                       , a person of suitable age and discretion who resides there,
                                                              -------

            on (date)                                                   , and mailed a copy to the individual's last known address; or
                                       ---------


            0 I served the summons on                           (name of individual)                                                                     , who is
                                                                                                                                ----------
              designated by law to accept service of process on behalf of (name of organi:::ation)
                                                                                                      on (date)                               ; or
          --------------------------


            0 I returned the summons unexecuted because                                                                                                      ; or
                                                                                                          -----------------


            0 Other (specify):




            My fees are$                                                for travel and $                   for services, for a total of$              0.00
                                                                                           -----


            I declare under penalty of pe1jury that this information is true.



Date:
                                                                                                                     Server's signature



                                                                                                                  Printed name and title




                                                                                                                       Server's address


Additional information regarding attempted service, etc:
                     Case 6:21-cv-00346-AA                  Document 4         Filed 03/09/21        Page 17 of 56


AO440 (Rev. 06/12) Summons in a Civi! Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                               District of Oregon


           BLACKUNITY;MARTINALLUMS;                                    )
         TYSHAWN FORD; AUSTIN JOHNS; and                               )
                 MYALANSING,                                           )
                                                                       )
                              Plaint!f/(s)
                                                                       )
                                                                       )
                                  v.                                           Civil Action No. 6:21-cv-346-AA
                                                                       )
                     CITY OF SPRINGFIELD et al.                        )
                                                                       )
                                                                       )
                                                                       )
                             Defendant(s)                              )

                                                      SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) A.A. AMUNDSON
                                             c/o CITY OF SPRINGFIELD
                                             225 Fifth Street, 2nd Floor
                                             Springfield Oregon, 97477




           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you    must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVIL LIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also mustfile your answeror motionwith the coutt



                                                                                    CLERK OF COURT


Date:   ----------
                                                                                           Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00346-AA                                Document 4      Filed 03/09/21             Page 18 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                         PROOF OF SERVICE
                       (This section shoultl not be filed with the court 1111/essrequired by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, ifan;)
was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                        on (date)                           ; or
                                                         ----------

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                         , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or
                          --------


           0 I served the summons on (name of individual)                                                                           , who is
           designated by law to accept service of process on behalf of (name of organi::ahon)
                                                                                        on (date)                           ; or

          0 I returned the summons unexecuted because                                                                                   ; or

          0 Other       (specijj,):




          My fees are$                            for travel and $                          for services, for a total of$
                                                                           ------




          I declare under penalty of pe1jury that this information is true.


Date:
                                                                                                    Se111er's signature



                                                                                                Printed name and title




                                                                                                    Sen1er's address

Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA               Document 4        Filed 03/09/21        Page 19 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                            for the
                                                      District of Oregon


         BLACKUNITY;MARTINALLUMS;                             )
       TYSHAWN FORD; AUSTIN JOHNS; and                        )
               MYALANSING,                                    )
                                                              )
                            P/aintiff(s)
                                                              )
                                                              )
                                 v.                                   Civil Action No. 6:21-cv-346-AA
                                                              )
              CITY OF SPRINGFIELD et al.                      )
                                                              )
                                                              )
                                                              )
                          Defendant(~)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant'sname and addres.s) T.J. BAZER
                                   c/o CITY OF SPRINGFIELD
                                   225 Fifth Street, 2nd Floor
                                   Springfield Oregon, 97 477




         A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 ( a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                  CIVILLIBERTIES DEFENSE CENTER
                                  1430 Willamette St. # 359
                                  Eugene, OR 97 401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT



                                                                                  SignatureoJC!erk or Deputy Clerk
                  Case 6:21-cv-00346-AA                     Document 4                     Filed 03/09/21                   Page 20 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                              PROOF OF SERVICE
                         (Tit is section sltoultl 1101beji/etl with lite co111·t1111/ess
                                                                                      required by Fetl. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (/,lace)
                                                                                                   on (date)                           ; or

           0 I left the summo.ns at the individual's residence or usual place of abode with (name)
                                                                    , a person of suitable age and discretion who resides there,
               -----------------
           on (date)                               ' and mailed a copy to the individual's last known address; or
                           ---------


           0 I served the summons on (name of individuaU                                                                                          , who is
           designated by law to accept service of process on behalf of (name of organl:::ation)
                                                                                                   on (date)                           ; OJ'
                                                         --------


          0 I returned the summons unexecuted because                                                                                                 ; 01'
                                                                         -----------------------

          0 Other (specijj,):




          My fees are$                            for travel and $                                     for services, for a total of$           0.00
                                                                      ------




          I declare under penalty of perjury that this information is true.



Date:
                                                                                                               Server's signature



                                                                                                           Printed name and title




                                                                                                               Server's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                 Document 4          Filed 03/09/21        Page 21 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                         Distt·ict of Oregon


          BLACK UNITY; MARTIN ALLUMS;                             )
        TYSHAWN FORD; AUSTIN JOHNS; and                           )
                 MYALANSING,                                      )
                                                                  )
                            P/ainti[f(s)                          )
                                                                  )
                                v.                                )
                                                                         Civil Action No. 6:21-cv-346-AA

              CITY OF SPRINGFIELD et al.                          )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)                            )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant'snameand address) 8.K. BRAGG
                                       c/o CITY OF SPRINGFIELD
                                       225 Fifth Street, 2nd Floor
                                       Springfield Oregon, 97 477




         A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 ( a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                  CIVIL LIBERTIES DEFENSE CENTER
                                  1430 Willamette St.# 359
                                  Eugene, OR 97 401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the coutt.



                                                                               CLERK OF COURT


Date:
                                                                                      Signatureof Clerk or Deputy Clerk
                 Case 6:21-cv-00346-AA                             Document 4                   Filed 03/09/21                      Page 22 of 56


AO 440 {Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                                  PROOF OF SERVICE
                      (This section should         110/   be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                                    on (date)                                 ; or
                                                                        ------                                                        -----


          □   I left the summons at the individual's residence or usual place of abode with                                        (,iame)

                                                                      , a person of suitable age and discretion who resides there,
                                   -------------
          on (date)                                   , and mailed a copy to the individual's last known address; or
                       ---------


          0 I served the summons on (name of individual)                                                                                                , who is
                                                                                       -------------------
           designated by law to accept service of process on behalf of (name of organi:::ation)
                                                                                                    on (date)                                 ; or
                                                    ------------                                                        --------


          0 I returned the summons unexecuted because
                                                                                 -----------------------;                                                    or
          0 Other (specijj,J:




          My fees are$                               for travel and $                                        for services, for a total of$           0.00
                                      ------




          I declare under penalty of pe1jury that this information is true.



Date:
                                                                                                                  Se111er
                                                                                                                        's signature



                                                                                                                Printed name and title




                                                                                                                  Sen 1er 's address

Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                 Document 4         Filed 03/09/21        Page 23 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                         District of Oregon


         BLACKUNITY;MARTINALLUMS;                                )
       TYSHAWN FORD; AUSTIN JOHNS; and                           )
               MYALANSING,                                       )
                                                                 )
                            Plaintif/(s)                         )
                                                                 )
                                v.                                       Civil Action No. 6:21-cv-346-AA
                                                                 )
              CITY OF SPRINGFIELD et al.                         )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(J)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) JOSEPH BURKE
                                       c/o CITY OF SPRINGFIELD
                                       225 Fifth Street, 2nd Floor
                                       Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 2 I days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                  CIVILLIBERTIES DEFENSE CENTER
                                  1430 Willamette St.# 359
                                  Eugene, OR 97401



         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the comt.



                                                                              CLERK OF COURT


Date: _________                        _
                                                                                     Signatureof Clerk or Deputy Clerk
                     Case 6:21-cv-00346-AA                        Document 4              Filed 03/09/21                Page 24 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                                  PROOF OF SERVICE
                            (This section should   110/   be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual             and title, if any)

was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                           on   (date)                           ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                          , a person of suitable age and discretion who resides there,
           on    (date)                              , and mailed a copy to the individual's last known address; or
                               ---------


           0 I served the summons on (name of individual)                                                                                  , who is
            designated by law to accept service of process on behalf of                   (name of organ bat ion)

                                                                                           on   (date)                           ; or
         -------------------------

          0 I returned the summons unexecuted because                                                                                          ; 01'


          0 Other             (specify):




          My fees are$                               for travel and $                            for services, for a total of$          0.00
                                                                                 ------




          1declare under penalty ofpe1jury that this information is true.



Date:
                                                                                                         Sen 1er 's signature



                                                                                                    Printed name and title




                                                                                                         Se111er's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                    Document 4          Filed 03/09/21        Page 25 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of Oregon


          BLACKUNITY;MARTINALLUMS;                                  )
        TYSHAWN FORD; AUSTIN JOHNS; and                             )
                MYALANSING,                                         )
                                                                    )
                           Plaintiff(s)
                                                                    )
                                                                    )
                                V,                                          Civil Action No. 6:21-cv-346-AA
                                                                    )
              CITY OF SPRINGFIELD et al.                            )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(\)                              )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) DANIEL CASAREZ
                                          c/o CITY OF SPRINGFIELD
                                          225 Fifth Street, 2nd Floor
                                          Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVIL LIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00346-AA                                  Document 4                    Filed 03/09/21                 Page 26 of 56


AO 440 (Rev. 06/!2) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                                         PROOF OF SERVICE
                        (Tit is sectio11sltoultl          110/   be filed witlt lite court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and tU/e, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                                           on (date)                              ; 01'


           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                              , a person of suitable age and discretion who resides there,
                  ----------------
          0n   (date)                                       , and mailed a copy to the individual's last known address; or
                         ---------
          0 I served the summons on (name of individual)                                                                                                     , who is
                                                                                           --------------------

           designated by law to accept service of process on behalf of (name of organi::ation)
                                                                                                           on (date)                              ; or
                                        ---------------                                                                ----------
          0 I returned the summons unexecuted because                                                                                                            ; 01'
                                                                                  -----------------------

          0 Other (specify):




          My fees are$                                      for travel and $                                      for services, for a total of$           0.00


          I declare under penalty of pe1jury that this information is true.



Date:
                                                                                                                       Server's signature



                                                                                                                     Printed name and title




                                                                                                                       Server's address


Additional information regarding attempted service, etc:
                   Case 6:21-cv-00346-AA                   Document 4         Filed 03/09/21        Page 27 of 56


 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                              District of Oregon


          BLACKUNITY;MARTINALLUMS;                                    )
        TYSHAWN FORD; AUSTIN JOHNS; and                               )
                MYALANSING,                                           )
                                                                      )
                             Plaintijf(s)
                                                                      )
                                                                      )
                                 V.                                           Civil Action No. 6:21-cv-346-AA
                                                                      )
                   CITY OF SPRINGFIELD et al.                         )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) R.J. CONRAD
                                            c/o CITY OF SPRINGFIELD
                                            225 Fifth Street, 2nd Floor
                                            Springfield Oregon, 97 477




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you    must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: LAUREN REGAN
                                 CIVIL LIBERTIES DEFENSE CENTER
                                 1430 Willamette St. # 359
                                 Eugene, OR 97401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


Date: ____ ____ -----·-·-----
              .,

                                                                                          Signature a/Clerk or Deputy Clerk
                   Case 6:21-cv-00346-AA                   Document 4          Filed 03/09/21              Page 28 of 56


AO 440 {Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                          PROOF OF SERVICE
                         (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
was received by me on (date)


           □   1 personally served the summons on the individual at (place)
                                                                                 on (date)                           ; or

           0 I left the summons at the individual's residence or usual place of abode with (,,ame)
                                                                 , a person of suitable age and discretion who resides there,
               -----------------
          on (date)                                ' and mailed a copy to the individual's last known address; or
                           ---------


          0 I served the summons on (name of individual)                                                                       , who is
           designated by law to accept service of process on behalf of (name of organi::ation)
                                                                                on (date)                            ; or

          □    I returned the summons unexecuted because                                                                           ; or

          0 Other (specify):




          My fees are$                            for travel and $                   for services, for a total of$          0.00
                                                                     ------




          I declare under penalty of perjury that this infonnation is true.



Date:
                                                                                             Server's signature



                                                                                         Printed name and title




                                                                                             Server's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                     Document 4         Filed 03/09/21        Page 29 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                             District of Oregon


          BLACKUNITY;MARTINALLUMS;                                   )
        TYSHAWN FORD; AUSTIN JOHNS; and                              )
                MYALANSING,                                          )
                                                                     )
                            Plainli/f(s)
                                                                     )
                                                                     )
                                v.                                   )
                                                                             Civil Action No. 6:21-cv-346-AA

              CITY OF SPRINGFIELD et al.                             )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant'snameand addre.n) B.P. DUNN
                                           c/o CITY OF SPRINGFIELD
                                           225 Fifth Street, 2nd Floor
                                           Springfield Oregon, 97477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you    must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVILLIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the comt.



                                                                                  CLERK OF COURT


Date:
                                                                                         Signatureof Clerk or Deputy Clerk
                     Case 6:21-cv-00346-AA                      Document 4          Filed 03/09/21              Page 30 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                                  PROOF OF SERVICE
                               (Tftis section sftould 110/be filed with tire court u11/essrequired by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                      on (date)                           ; or

           0 ! left the summons at the individual's residence or usual place of abode with                    (name)

                                                                      , a person of suitable age and discretion who resides there,
         -------------------
          on (date)                                    ' and mailed a copy to the individual's last known address; or
                                ---------

          0 I served the summons on (name of individual)                                                                            , who is
           designated by law to accept service of process on behalf of (name of organi::ation)
                                                                                      on (date)                           ; or

          0 I returned the summons unexecuted because                                                                                   ; or

          0 Other (.,pecijj,):




          My fees are$                                 for travel and $                   for services, for a total of$          0.00
                                                                          ------




          I declare under penalty of perjury that this information is true.



Date:
                                                                                                  Server's signature



                                                                                              Printed name and title




                                                                                                  Server's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                     Document 4          Filed 03/09/21        Page 31 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                             District of Oregon


         BLACK UNITY; MARTINALLUMS;                                      )
       TYSHAWN FORD; AUSTIN JOHNS; and                                   )
                MYA LANSING,                                             )
                                                                         )
                            Plaintiff(s)
                                                                         )
                                                                         )
                                 V.                                           Civil Action No. 6:21-cv-346-AA
                                                                         )
              CITY OF SPRINGFIELD et al.                                 )
                                                                         )
                                                                         )
                                                                         )
                          Defendant(s)                                   )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) BRONSON DURRANT
                                           c/o CITY OF SPRINGFIELD
                                           225 Fifth Street, 2nd Floor
                                           Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVILLIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT



                                                                                          Signature of Clerk or Deputy Clerk
                      Case 6:21-cv-00346-AA                 Document 4                  Filed 03/09/21                 Page 32 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                             PROOF OF SERVICE
                            (This section should not be filed with the cow·/ unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                             on (date)                           ; or

           0 I left the summons at the individual's residence or usual place of abode with                           (name)

                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or
                              ---------


           0 I served the summons on (name of individual)                                                                                  , who is
                                                                        ------------------
            designated by law to accept service of process on behalf of (name of organi=ation)
                                                                                             on (date)
         -------------------------

          0 I returned the summons unexecuted because                                                                                          ; or

          0 Other (specify):




          My fees are$                             for travel and $                              for services, for a total of$          0.00


          I declare under penalty of peijury that this information is true.



Date:
                                                                                                         Server's signature



                                                                                                    Printednameand title




                                                                                                         Se111er's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                 Document 4         Filed 03/09/21         Page 33 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                         District of Oregon


          BLACKUNITY;MARTINALLUMS;                               )
        TYSHAWN FORD; AUSTIN JOHNS; and                          )
                MYALANSING,                                      )
                                                                 )
                            Plaintiff(s)
                                                                 )
                                                                 )
                                v.                                       Civil Action No. 6:21-cv-346-AA
                                                                 )
              CITY OF SPRINGFIELD et al.                         )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant'sname and address) J. GARCIA-CASH
                                       c/o CITY OF SPRINGFIELD
                                       225 Fifth Street, 2nd Floor
                                       Springfield Oregon, 97477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVILLIBERTIES DEFENSE CENTER
                                 1430 Willamette St. # 359
                                 Eugene, OR 97401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the comt.



                                                                              CLERK OF COURT


Date:
        ----------                                                                   Signa/llre of Clerk or Deputy Clerk
                 Case 6:21-cv-00346-AA                     Document 4            Filed 03/09/21                 Page 34 of 56


AO 440 (Rev. 06/!2) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                       PROOF OF SERVICE
                      (This sectio11should 110/be filed with the cow·t 1111/ess
                                                                             required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                    on (date)                             ; or

          0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual's last known address; or
                       ---------

          0 I served the summons on (name of individual)                                                                            , who is
           designated by law to accept service of process on behalf of (name of organi::ation)
                                                                                    on (date)                             ; or

          0 I returned the summons unexecuted because                                                                                   ; or
                                                                     ------------------------
          0 Other     (specify):




          My fees are$                            for travel and $                        for services, for a total of$          0.00
                                                                     ------



          I declare under penalty of pe1jury that this information is true.


Date:
                                                                                                  Seiver 's signature



                                                                                                Printed name and title




                                                                                                  Server's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                 Document 4         Filed 03/09/21        Page 35 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                         District of Oregon


          BLACK UNITY; MARTINALLUMS;                             )
        TYSHAWN FORD; AUSTIN JOHNS; and                          )
                 MYA LANSING,                                    )
                                                                 )
                            Plainti[f(s)                         )
                                                                 )
                                v.                                       Civil Action No. 6:21-cv-346-AA
                                                                 )
              CITY OF SPRINGFIELD et al.                         )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) T.J. MURRAY
                                       c/o CITY OF SPRINGFIELD
                                       225 Fifth Street, 2nd Floor
                                       Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you    must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVIL LIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the couti.



                                                                              CLERK OF COURT


Date:
                                                                                     Signafllre of Clerk or Deputy Clerk
                 Case 6:21-cv-00346-AA                       Document 4                   Filed 03/09/21                   Page 36 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                              PROOF OF SERVICE
                      (This section should      110/   befiled with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                                  on (date)                           ; or
                                                                                                              ----------


          0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual's last known address; or

          0 I served the summons on (name of individual)                                                                                        , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                                  on (date)                           ; or

          0 I retu111edthe summons unexecuted because                                                                                               ; or
                                                                        -----------------------

          0 Other (specify}:




          My fees are$                            for travel and $                                    for services, for a total of$          0.00
                                                                      ------




          I declare under penalty of perjury that this information is true.



Date:
                                                                                                              Server's signature



                                                                                                          Printed name and title




                                                                                                              Sen1er 's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                     Document 4          Filed 03/09/21       Page 37 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                             District of Oregon


          BLACKUNITY;MARTINALLUMS;                                   )
        TYSHAWN FORD; AUSTIN JOHNS; and                              )
                MYALANSING,                                          )
                                                                     )
                            Plaintiff(s)
                                                                     )
                                                                     )
                                v.                                   )
                                                                             Civil Action No. 6:21-cv-346-AA

              CITY OF SPRINGFIELD et al.                             )
                                                                     )
                                                                     )
                                                                     )
                          DefendantM                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) J,J. MYERS
                                           c/o CITY OF SPRINGFIELD
                                           225 Fifth Street, 2nd Floor
                                           Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you    must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: LAUREN REGAN
                                 CIVILLIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motionwith the court.



                                                                                  CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00346-AA                                 Document 4               Filed 03/09/21                   Page 38 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                              PROOF OF SERVICE
                       (This section should     110/   befiled with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at {place)
                                                                                                        on (date)                             ; or
                                                         -----------


           □   1 left the summons at the individual's residence or usual place of abode with (name)
                                                                          , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                                               , who is
                                                                                        -------------------
           designated by law to accept service of process on behalf of (name of organi::ation)
                                                                                                        on (dale)                             ; or

          0 I returned the summons unexecuted because                                                                                                       ; or
                                                                              -----------------------

          0 Other (specify):




          My fees are$                            for travel and $                                            for services, for a total of$          0.00


          I declare under penalty of pe1jury that this information is true.



Date:
                                                                                                                    Server's signature



                                                                                                                 Printed name and lille




                                                                                                                    Server's address


Additional information regarding attempted service, etc:
               Case 6:21-cv-00346-AA                Document 4        Filed 03/09/21        Page 39 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                            for the
                                                      District of Oregon


          BLACKUNITY;MARTINALLUMS;                            )
        TYSHAWN FORD; AUSTIN JOHNS; and                       )
                MYALANSING,                                   )
                                                              )
                           Plaintiff(s)
                                                              )
                                                              )
                                V,                                    Civil Action No. 6:21-cv-346-AA
                                                              )
              CITY OF SPRINGFIELD et al.                      )
                                                              )
                                                              )
                                                              )
                          DejendantM                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) C.J. O'LEARY
                                   c/o CITY OF SPRINGFIELD
                                   225 Fifth Street, 2nd Floor
                                   Springfield Oregon, 97477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVILLIBERTIES DEFENSE CENTER
                                 1430 Willamette St. # 359
                                 Eugene, OR 97401



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the cou1t.



                                                                           CLERK OF COURT


Date:
                                                                                  Signature of Clerk or Deputy Clerk
                     Case 6:21-cv-00346-AA                      Document 4                  Filed 03/09/21                    Page 40 of 56


AO440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                                  PROOF OF SERVICE
                            (This section should   110/   be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of indiv;dual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                                    on (date)                                 ; or
         -------------------------

          0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                      , a person of suitable age and discretion who resides there,
          on (date)                                  , and mailed a copy to the individual's last known address; or

          0 I served the summons on (name of individual)                                                                                                , who is
                                                                                                                                      -----

           designated by law to accept service of process on behalf of (name of organi::=alion)
                                                                                                    on (date)                                 ; or

          0 I returned the summons unexecuted because                                                                                                       ; or
                                                                          -----------------------

          0 Other (specify):




          My fees are$                               for travel and $                                   for services, for a total of$                0.00


          I deelare under penalty of perjury that this information is true.



Date:
                                                                                                                Se111er's signalUre



                                                                                                            Printed name and title




                                                                                                                Server's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA               Document 4        Filed 03/09/21        Page 41 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action



                                      UNITED STATES DISTRICT COURT
                                                            for the
                                                      District of Oregon


          BLACK UNITY;MARTINALLUMS;                           )
        TYSHAWN FORD; AUSTIN JOHNS; and                       )
                 MYALANSING,                                  )
                                                              )
                            Plaintiff(s)                      )
                                                              )
                                v.                                    Civil Action No. 6:21-cv-346-AA
                                                              )
              CITY OF SPRINGFIELD et al.                      )
                                                              )
                                                              )
                                                              )
                          Defendant(s)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) JARED QUINONES
                                   c/o CITY OF SPRINGFIELD
                                   225 Fifth Street, 2nd Floor
                                   Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVILLIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



       lf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                  Signature of Clerk or Depu~v Clerk
                 Case 6:21-cv-00346-AA                              Document 4                               Filed 03/09/21                       Page 42 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                        PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                                                    on (date)                              ; or
                                          ---------------                                                                            ----------


           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                            , a person of suitable age and discretion who resides there,
           on (date)                                        , and mailed a copy to the individual's last known address; or

          □   I served the summons on (name of individual)                                                                                                           , who is
           designated by law to accept service of process on behalf of (name of organi:;ation)
                                                                                                                    on (date)                              ; or

          □   I returned the summons unexecuted because                                                                                                                  ; or
                                                                                          -----------------------

          0 Other (,pecifjy:




          My fees are$                                      for travel and $                                            for services, for a total of$             0.00
                                                                                       ------




          I declare under penalty of petjury that this information is true.



Date:
                                                                                                                                Server's signature


                                                                         -----------                ,._, __________
                                                                                                 ____          -------------------

                                                                                                                             Printed name and htle




                                                                                                                                 Server's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                     Document 4         Filed 03/09/21        Page 43 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                             District of Oregon


          BLACKUNITY;MARTINALLUMS;                                   )
        TYSHAWN FORD; AUSTIN JOHNS; and                              )
                MYALANSING,                                          )
                                                                     )
                            Plaintifl(s)
                                                                     )
                                                                     )
                                V.                                           Civil Action No. 6:21-cv-346-AA
                                                                     )
              CITY OF SPRINGFIELD et al.                             )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Fl.A ROSALES
                                           c/o CITY OF SPRINGFIELD
                                           225 Fifth Street, 2nd Floor
                                           Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVIL LIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answeror motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                         Signature a/Clerk or Deputy Clerk
                 Case 6:21-cv-00346-AA                            Document 4                      Filed 03/09/21                   Page 44 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                        PROOF OF SERVICE
                      (This sectio11sltould 110/be filed witlt lite court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                                          on (date)                           ; or

           0 I left the summons at the individual's residence or usual place of abode with (i1a111e)
                                                                         , a person of suitable age and discretion who resides there,
          on (date)                                       , and mailed a copy to the individual's last known address; or
                                        ··············-

          0 I served the summons on (name of individual)                                                                                                , who is
           designated by law to accept service of process on behalf of (nameof organi::ation)
                                                                                                          on (date)                           ; or

          0 I returned the summons unexecuted because                                                                                                       ; or
                                                                                -----------------------

          0 Other (specify):




          My fees are$                                    for travel and $                                    for services, for a total of$          0.00
                                                                             ------




          I declare under penalty of pe1jury that this information is true.



Date:
                                                                                                                      Server's signature



                                                                                                                  Printed name and title




                                                                                                                      Sen1er's addreSs


Additional information regarding attempted service, etc:
               Case 6:21-cv-00346-AA                      Document 4         Filed 03/09/21        Page 45 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                             District of Oregon


          BLACKUNITY;MARTINALLUMS;                                   )
        TYSHAWN FORD; AUSTIN JOHNS; and                              )
                MYALANSING,                                          )
                                                                     )
                            P/aintiff(s)
                                                                     )
                                                                     )
                                v,                                           Civil Action No. 6:21-cv-346-AA
                                                                     )
              CITY OF SPRINGFIELD et al.                             )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(!})                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant'snameandaddres.,) E.A SORBY
                                           c/o CITY OF SPRINGFIELD
                                           225 Fifth Street, 2nd Floor
                                           Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: LAUREN REGAN
                                 CIVIL LIBERTIES DEFENSE CENTER
                                 1430 Willamette St. # 359
                                 Eugene, OR 97 401



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00346-AA                       Document 4          Filed 03/09/21                     Page 46 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                       PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (dale)

           0 I personally served the summons on the individual at (place)
                                                                                   on (date)                                 ; or
                                                                                                          -------


           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                    , a person of suitable age and discretion who resides there,
                                          --------

          on (dale)                                  , and mailed a copy to the individual's last known address; or

          0 I served the summons on (name of individual)                                                                               , who is
           designated by law to accept service of process on behalf of (name of organi:::ation)
                                                                                   on (dale)                                 ; or

          0 I returned the summons unexecuted because                                                                                      ; or
                                                                                                 --------------

          0 Other (specijy):




          My fees are$                               for travel and $                  for services, for a total of$                0.00
                                                                        ------




          I declare under penalty of pe1jury that this information is true.



Date:
                                                                                               Server's signature



                                                                                           Printed name and title




                                                                                               Se111er's address

Additional information regarding attempted service, etc:
               Case 6:21-cv-00346-AA                      Document 4         Filed 03/09/21       Page 47 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                             District of Oregon


          BLACKUNITY;MARTINALLUMS;                                   )
        TYSHAWN FORD; AUSTIN JOHNS; and                              )
                MYALANSING,                                          )
                                                                     )
                            Plaintif/(s)
                                                                     )
                                                                     )
                                v.                                   )
                                                                             Civil Action No. 6:21-cv-346-AA

              CITY OF SPRINGFIELD et al.                             )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(J)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant'snameand address) M.J. THOMSEN
                                           c/o CITY OF SPRINGFIELD
                                           225 Fifth Stteet, 2nd Floor
                                           Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: LAUREN REGAN
                                 CIVILLIBERTIES DEFENSE CENTER
                                 1430 Willamette St. # 359
                                 Eugene, OR 97 401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                         Signatureof Clerk oi Deputy Clerk
                 Case 6:21-cv-00346-AA                     Document 4          Filed 03/09/21               Page 48 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                        PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                           ; or
                                                                                                         ------


           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           0 1served the summons on (name of individual)                                                                      , who is
           designated by law to accept service of process on behalf of (name of organi::ahon)
                                                                                 on (date)                           ; or

          0 I returned the summons unexecuted because                                                                              ; or

          0 Other (specify):




          My fees are$                             for travel and $                  for services, for a total of$          0.00
                                                                      ------




          l declare under penalty of perjury that this information is true.



Date:
                                                                                             Server's signature



                                                                                         Printed name and title




                                                                                             Server's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                 Document 4         Filed 03/09/21        Page 49 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                         District of Oregon


          BLACKUNITY;MARTINALLUMS;                               )
        TYSHAWN FORD; AUSTIN JOHNS; and                          )
                MYALANSING,                                      )
                                                                 )
                            P/ainli/JM
                                                                 )
                                                                 )
                               v,                                        Civil Action No. 6:21-cv-346-AA
                                                                 )
               CITY OF SPRINGFIELD et al.                        )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and addres!>) L.E. TURNER
                                       c/o CITY OF SPRINGFIELD
                                       225 Fifth Street, 2nd Floor
                                       Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVILLIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                     Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00346-AA                       Document 4            Filed 03/09/21             Page 50 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                        PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of indi11idualand title, if any)
was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                     on (date)                           ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                      , a person of suitable age and discretion who resides there,

           on (date)                               , and mailed a copy to the individual's last known address; or

           D I served the summons on           (name of individual)                                                                , who is
           designated by law to accept service of process on behalf of (name of organi::ation)
                                                                                     on (date)                           ; or

          □    I returned the summons unexecuted because                                                                               ; or

          0 Other (specify):




          My fees are$                             for travel and $                      for services, for a total of$          0.00
                                                                         ------




          I declare under penalty of pe1jury that this information is true.



Date:
                                                                                                 Server's signature



                                                                                             Printed name and title




                                                                                                 Server's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                     Document 4          Filed 03/09/21                    Page 51 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                             District of Oregon


          BLACK UNITY; MARTIN ALLUMS;                                    )
        TYSHAWN FORD; AUSTIN JOHNS; and                                  )
                 MYA LANSING,                                            )
                                                                         )
                            P/aintiff(s)
                                                                         )
                                                                         )
                                 v.                                      )
                                                                              Civil Action No. 6:21-cv-346-AA

              CITY OF SPRINGFIELD et al.                                 )
                                                                         )
                                                                         )
                                                                         )
                          Defendant(s)                                   )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant'snameandaddresJ)            J.M. WILSON
                                           c/o CITY OF SPRINGFIELD
                                           225 Fifth Street, 2nd Floor
                                           Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVIL LIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the cou1t.



                                                                                  CLERK OF COURT


Date:                                                                          -------·~··~·--"·--"----------
                                                                                                   Signatu/'eoJC!erk or Deputy Clerk
                 Case 6:21-cv-00346-AA                      Document 4             Filed 03/09/21             Page 52 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                       PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                     on (date)                           ; or
                                                                       -----


           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                      , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual's last known address; or
                       ---------


          0 I served the summons on            (name of individual)                                                              , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                     on (date)                           ; or

          □   I returned the summons unexecuted because                                                                              ; or

          0 Other (specify):




          My fees are$                            for travel and $                       for services, for a total of$


          I declare under penalty of pe1jury that this information is true.



Date:
                                                                                                 Server's signature



                                                                                             Printed name and title




                                                                                                 Se,ver 's address

Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                     Document 4         Filed 03/09/21         Page 53 of 56


AO 440 (Rev. 06/12) Summons in a Civi! Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                             District of Oregon


          BLACK UNITY; MARTINALLUMS;                                 )
        TYSHAWN FORD; AUSTIN JOHNS; and                              )
                 MYA LANSING,                                        )
                                                                     )
                            Plaintiff(s)
                                                                     )
                                                                     )
                                v,                                           Civil Action No. 6:21-cv-346-AA
                                                                     )
               CITY OF SPRINGFIELD et al.                            )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant'snameandaddress)            ROBERT WEAVER
                                           c/o CITY OF SPRINGFIELD
                                           225 Fifth Street, 2nd Floor
                                           Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Prncedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVIL LIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the couti.



                                                                                  CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00346-AA                                Document 4          Filed 03/09/21                  Page 54 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                         PROOF OF SERVICE
                       (This sectio11sltould 110/be filed witlt lite court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                              on (date)                                 ; 01'


           0 I left the summons at the individual's residence or usual place of abode with                               (name)

                                                                         , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

          0 I served the summons on (name of individual)                                                                                           , who is
                                                                                  -------------------
           designated by law to accept service of process on behalf of (name of organi:x1tion)
                                                                                              on (date)                                 ; 01'
                                                         ----------


          0 I returned the summons unexecuted because                                                                                                  ; 01'


          0 Other (specify):




          My fees are$                             for travel and $                                     for services, for a total of$           0.00


          I declare under penalty of pe1jury that this information is true.



Date:
                                                                                                             Server's signature



                                                                                                           Printed name and title




                                                                                                             Server's address


Additional information regarding attempted service, etc:
                Case 6:21-cv-00346-AA                     Document 4         Filed 03/09/21        Page 55 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                             District of Oregon


          BLACKUNITY;MARTINALLUMS;                                   )
        TYSHAWN FORD; AUSTIN JOHNS; and                              )
                MYALANSING,                                          )
                                                                     )
                            Plaintiff(s)
                                                                     )
                                                                     )
                                v.                                           Civil Action No. 6:21-cv-346-AA
                                                                     )
              CITY OF SPRINGFIELD et al.                             )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) JOHN DOE
                                           c/o CITY OF SPRINGFIELD
                                           225 Fifth Street, 2nd Floor
                                           Springfield Oregon, 97 477




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you    must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: LAUREN REGAN
                                 CIVILLIBERTIES DEFENSE CENTER
                                 1430 Willamette St.# 359
                                 Eugene, OR 97 401



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motionwith the coutt.



                                                                                  CLERK OF COURT


Date:
                                                                                         s;gnature of Clerk or Deputy Clerk
                     Case 6:21-cv-00346-AA                  Document 4          Filed 03/09/21              Page 56 of 56


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-346-AA

                                                             PROOF OF SERVICE
                            (This section sho11/d 1101be filed with the co11rl1111/essrequired by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                   on (date)                           ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or
                              ---------

           0 I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organi::ation)
                                                                                   on (date)                           ; or
         -------------------------

          □      I returned the summons unexecuted because                                                                           ; or

          0 Other (specijj'):




          My fees are$                              for travel and $                   for services, for a total of$          0.00


          I declare under penalty ofpe1jury that this information is true.



Date:
                                                                                               Se111er
                                                                                                     's signature



                                                                                           Printed name and title




                                                                                               Server's address


Additional information regarding attempted service, etc:
